Citation Nr: 0814957	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  07-22 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served active duty in the Navy from March 1999 to 
March 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  

In November 2007, the veteran testified before the 
undersigned Veteran's Law Judge at a video conference 
hearing.  A transcript of this hearing has been associated 
with the claims file.


FINDINGS OF FACT

1.  The veteran's statements and testimony that he was 
exposed to noise during service are credible.

2.  The veteran's statements and testimony that he began to 
experience tinnitus shortly after discharge from active duty 
service are credible.

3.  The competent medical evidence links his tinnitus to his 
in-service noise exposure.


CONCLUSION OF LAW

Tinnitus resulted from the veteran's active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.159, 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The duty 
to assist and to notify arises upon receipt of a complete or 
substantially complete application for benefits.  Id.  For 
reasons explained more fully below, the Board is granting the 
veteran's claim for service connection in its entirety.  
Further discussion of the VCAA is unnecessary.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

Analysis

The veteran is claiming entitlement to service connection for 
tinnitus as a result of noise exposure in service.  In his 
claim for compensation benefits, received in May 2006, he 
cited firearms, motors, transformers, blowers, and pumps as 
sources of his noise exposure.  The veteran explained that he 
encountered these noises while serving aboard a ship in the 
Navy.  At his video conference hearing, the veteran explained 
that he first noticed ringing and buzzing in his ears after 
he got off the ship because he no longer had the noises from 
the ship to drown them out.

The Board finds the veteran's testimony regarding noise 
exposure to be credible.  The veteran's DD Form 214 showed 
that he served as an electronics technician and an amphibious 
air traffic control radar technician.  The DD Form 214 also 
showed that the veteran served aboard the USS Kearsarge.  The 
veteran's testimony regarding noise exposure aboard ships is 
consistent with the circumstances of his service.  

Next, the Board considers the relevant medical evidence, 
which included a VA audiological examination report, dated in 
June 2006, and an examination report, dated in July 2007, 
from a private practice audiologist.  In the VA audiological 
report, M.C.F., Au.D. (Doctor of Audiology), concluded that 
the likely etiology of the veteran's tinnitus was 
"unknown."  According to the report, the veteran told Dr. 
M.C.F. that his tinnitus began "about one year ago."  The 
veteran's reported sources of in-service noise exposure 
included blowers, motors, fans, and small firearms.

In the report from the private audiologist, M.T.F., Au.D. 
discussed the veteran's reported in-service noise exposure, 
which included the use of M-16, M-60, MK19, and 25 millimeter 
guns.  The doctor also reported that the veteran told him 
that he usually wore ear plugs when engaging in gunfire, but 
occasionally he did not.  The veteran also told Dr. M.T.F. 
that the noise from the gunfire would cause him to 
temporarily lose his hearing and experience tinnitus.  
Regarding current examination findings, Dr. M.T.F. reported 
that an audiological evaluation showed a moderate, improving 
to normal by 1000 Hertz, sloping to a moderately severe 
sensorineural hearing loss bilaterally.  Dr. M.T.F. also 
reported that he had reviewed the veteran's military records.  
These records, the doctor explained, included an enlistment 
audiogram from 1999 showing normal hearing thresholds 
bilaterally.  The separation audiogram showed a shift in the 
high frequencies, which, according to the doctor, were 
consistent with the veteran's reported noise exposure.  

Dr. M.T.F. concluded that the veteran's tinnitus was at least 
as likely as not related to his military service.  Dr. M.T.F 
explained that acoustic trauma following the discharge of 
weapons without hearing protection would certainly contribute 
to a noise induced hearing loss such as the one found on 
current clinical examination.  The tinnitus, according to the 
doctor, was associated with this hearing loss.  

The Board must weigh the probative value of the evidence, and 
in doing so, may favor one medical opinion over another.  
Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)).  Weighing the two 
medical opinions, the Board finds Dr. M.T.F.'s report to be 
more probative.  In the VA audiological examination report, 
Dr. MC.F. provided very little discussion of the evidence or 
rationale for her findings.  Moreover, at his video 
conference hearing, the veteran remembered telling the VA 
audiologist that his tinnitus began "about a year ago," 
because that was when he was discharged.  Thus, there may 
have been a miscommunication between the veteran and Dr. 
M.C.F. as to when his tinnitus began.  

Dr. M.T.F.'s report, however, included a thorough discussion 
of the veteran's in-service noise exposure and current 
examination findings.  Dr. M.T.F. provided reasons for his 
conclusion and most importantly, these reasons were supported 
by the record.  The veteran's separation examination report 
did show a shift in the high frequencies thresholds compared 
with the entrance examination report as Dr. M.T.F. stated in 
his report.  

In conclusion, the evidence establishes in-service noise 
exposure and includes a competent and probative medical 
opinion relating the tinnitus to that exposure.  


ORDER

Service connection for tinnitus is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


